Citation Nr: 1431737	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  08-09 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for Parkinson's disease.  


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel










INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).

In a July 2009 decision, the Board remanded the Veteran's claim for further development.  In a February 2012 decision, the Board denied the issue of entitlement to service connection for a low back disorder.  The Veteran subsequently appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 memorandum decision, the Court reversed the Board's finding and conclusion that the Veteran's preexisting low back disorder was not aggravated by active service, set aside the Board decision, and remanded the matter to the Board for further adjudication.  In the decision below, the Board will implement the Court's memorandum decision.  

The issue of entitlement to service connection for Parkinson's disease is remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that a low back disorder existed at the time of the Veteran's entrance into active military service.

2.  Clear and unmistakable evidence demonstrates that the Veteran's preexisting low back disorder was aggravated by active service.






CONCLUSION OF LAW

The Veteran's low back disorder was aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§  3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

The Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.  Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536- 7(1996).

The Court has ordered that service connection for a low back disorder be granted, as detailed in the August 2013 memorandum decision.  The evidence shows that the Veteran's current low back disorder preexisted active service and was aggravated by such service.  In this regard, the Veteran's service treatment records document complaints of back trouble upon induction into service, as well as throughout service, to include temporary restriction of physical activities.  In addition, post-service private treatment records dated from 1998 to the present demonstrate ongoing treatment for back problems, and diagnoses of lumbosacral spine disc degeneration.  According to the Court, the record contains no credible medical evidence of record that refutes the finding of the April 2011 private positive opinion that relates the Veteran's current low back disorder to his active service.  Therefore, service connection is warranted for a low back disorder.  

The Court then remanded the case, ". . . for the determination of the proper  disability rating and effective date."  Having granted service connection for the Veteran's current low back disorder, the matter that is before the Board is considered resolved.  Upon return of this case to the RO, an initial schedular rating and effective date for that rating will be assigned by the RO.  If the Veteran is dissatisfied with either the rating or the effective date assigned, he is invited to submit a notice of disagreement in accordance with instructions that will accompany the RO's rating decision.  This procedure preserves the Veteran's right to consideration of this matter by the RO in the first instance and one review on 
appeal by the Secretary.  38 U.S.C.A. § 7104 (a) (West 2002).  No further discussion or analysis of the merits of the claim is necessary.


ORDER

Service connection for a low back disorder is granted.  


REMAND

In a November 2012 written communication, the Veteran submitted a timely notice of disagreement to the July 2012 rating decision with respect to the issue of entitlement to service connection for Parkinson's disease.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

On remand, therefore, the Veteran must be provided a statement of the case that addresses the issue of entitlement to service connection for Parkinson's disease.  In addition, the Veteran must be notified of his appellate rights and the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by the Board.

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to service connection for Parkinson's disease.  38 C.F.R. § 19.26 (2013).  The Veteran is reminded that to vest the Board with jurisdiction over the service connection issue, a timely substantive appeal for that matter must be filed.  38 C.F.R. § 20.202 (2013).  If the Veteran perfects an appeal as to this issue, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


